J-S48040-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,           :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                  Appellee              :
                                        :
         v.                             :
                                        :
MOHAMED HAMADOU,                        :
                                        :
                  Appellant             :     No. 1849 EDA 2018

     Appeal from the Judgment of Sentence Entered February 10, 2017
           in the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0001782-2015
                                       CP-51-CR-0001783-2015
                                       CP-51-CR-0001784-2015

BEFORE: BOWES, J., SHOGAN, J. and STRASSBURGER, J.*

JUDGMENT ORDER BY STRASSBURGER, J.:           FILED SEPTEMBER 24, 2019

     Mohamed Hamadou (Appellant) appeals from the February 10, 2017

judgment of sentence entered following a bench trial.       Upon review, we

quash this appeal.

     In light of our disposition, a detailed recitation of the underlying facts

is unnecessary.    Pertinent to this appeal, Appellant proceeded to a bench

trial at docket numbers CP-51-CR-0001782-2015 (Docket 1782), CP-51-CR-

0001783-2015 (Docket 1783), and CP-51-CR-0001784-2015 (Docket 1784).

The trial court found Appellant guilty as follows: at Docket 1782 to

aggravated assault, simple assault, recklessly endangering another person

(REAP), and resisting arrest; at Docket 1783 to aggravated assault, simple

assault, and REAP; and at Docket 1784 to aggravated assault, simple



* Retired Senior Judge assigned to the Superior Court.
J-S48040-19

assault, and REAP. On February 10, 2017, Appellant was sentenced to an

aggregate term of three to nine years of incarceration followed by six years

of probation. Appellant did not file a post-sentence motion or direct appeal.

        Appellant timely filed a PCRA petition, seeking reinstatement of his

direct appeal rights nunc pro tunc. Counsel was appointed and counsel filed

an amended petition. On June 11, 2018, the PCRA court granted Appellant’s

petition. This timely-filed notice of appeal followed.1

        In this Court, we issued a rule to show cause why the appeal should

not be quashed in light of our Supreme Court’s holding in Commonwealth

v. Walker, 185 A.3d 969 (Pa. 2018). Order, 7/30/2018. Appellant filed a

response, arguing that “[t]he appeal will not resolve issues arising on more

than one trial court docket as contemplated by Walker” because “the

conviction[s] arose out of one criminal incident involving three officers and

[] there should only have been one criminal docket with three counts.”

Response to Rule to Show Cause, 8/1/2018, at ¶¶ 4-5. On December 20,

2018, this Court referred this issue to the assigned panel.            Order,

12/20/2018.      Thus, before we reach the issue presented by Appellant on

appeal, we must address first the fact that Appellant filed a single notice of

appeal from three judgments of sentence entered at three separate docket

numbers.




1   Both Appellant and the trial court complied with Pa.R.A.P. 1925.

                                      -2-
J-S48040-19

      In Walker, our Supreme Court considered whether to quash an appeal

where one notice of appeal was filed from orders entered at more than one

docket number.       The Official Note to Pennsylvania Rule of Appellate

Procedure 341(a) provides that “[w]here … one or more orders resolves [sic]

issues arising on more than one docket … separate notices of appeal must be

filed.” Pa.R.A.P. 341, Note. In Walker, our Supreme Court found that the

“Official Note to Rule 341 provides a bright-line mandatory instruction to

practitioners to file separate notices of appeal.” Id. at 976-77. Thus, it held

that for appeals filed after June 1, 2018, the date Walker was filed, “when a

single order resolves issues arising on more than one lower court docket,

separate notices of appeal must be filed.” Id. at 977. The Court emphasized

that the “failure to do so will result in quashal of the appeal.” Id.

      In this case, on June 21, 2018, Appellant filed a single notice of appeal

from three judgments of sentence entered at three separate docket

numbers.    Because Appellant filed his notice of appeal after our Supreme

Court’s decision in Walker, and failed to comply with Rule 341, we are

compelled to quash this appeal.

      Appeal quashed.




                                      -3-
J-S48040-19



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/19




                          -4-